        Case 7:20-cv-00152 Document 1 Filed on 06/10/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO.: 7:20-CV-152
 6.900 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN HIDALGO COUNTY,            §
 STATE OF TEXAS, AND THE ESTATE        §
 OF MALCOLM G. DYER, ER AL.            §
                                       §
                      Defendants.      §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through [the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security], for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being


                                              Page 1 of 2
      Case 7:20-cv-00152 Document 1 Filed on 06/10/20 in TXSD Page 2 of 2



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Manuel Muniz Lorenzi___________
                                                      MANUEL MUNIZ LORENZI
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 338159
                                                      Puerto Rico Bar No. 21246
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 992-9425
                                                      E-mail: MMunizLorenzi@usa.doj.gov


                                             Page 2 of 2
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 1 of 27




              SCHEDULE A
 Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 2 of 27



                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 3 of 27




              SCHEDULE B
 Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 4 of 27



                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 5 of 27




              SCHEDULE C
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 6 of 27



                                 SCHEDULE C

                             LEGAL DESCRIPTION

                              Hidalgo County, Texas

Tracts: RGV-WSL-1020, RGV-WSL-1033
Owner: Estate of Malcolm G. Dyer, et al.
Acres: 6.900

RGV-WSL-1020 (2.525 acres)
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 7 of 27



                         SCHEDULE C, cont’d
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 8 of 27



                             SCHEDULE C, cont’d

RGV-WSL-1033 (4.375 acres)
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 9 of 27



                         SCHEDULE C, cont’d
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 10 of 27




               SCHEDULE D
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 11 of 27



                                 SCHEDULE D

                                  MAP or PLAT




                          LAND TO BE CONDEMNED

Tracts: RGV-WSL-1020, RGV-WSL-1033
Owner: Estate of Malcolm G. Dyer, et al.
Acreage: 6.900
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 12 of 27



                         SCHEDULE D, cont’d
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 13 of 27



                         SCHEDULE D, cont’d
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 14 of 27



                         SCHEDULE D, cont’d
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 15 of 27



                         SCHEDULE D, cont’d
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 16 of 27



                         SCHEDULE D, cont’d
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 17 of 27



                         SCHEDULE D, cont’d
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 18 of 27



                         SCHEDULE D, cont’d
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 19 of 27



                         SCHEDULE D, cont’d
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 20 of 27



                         SCHEDULE D, cont’d
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 21 of 27




               SCHEDULE E
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 22 of 27



                                       SCHEDULE E

                                     ESTATE TAKEN

                                   Hidalgo County, Texas

Tracts: RGV-WSL-1020, RGV-WSL-1033
Owner: Estate of Malcolm G. Dyer, et al.
Acres: 6.900

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
        Reserving to the owners of the lands identified in Quitclaim Deed with Vendor’s
Lien filed October 28, 1992 as document #1992-290047, Hidalgo County Clerk Book
3357, Page 393, and a Warranty Deed filed June 21, 1988 as document #1988-71196,
Hidalgo County Clerk Book 2613, Page 712, reasonable access to and from the owners’
lands lying between the Rio Grande River and the border barrier through opening(s) or
gate(s) in the border barrier between the westernmost mark labeled “Beginning” and
easternmost mark labeled “Ending” depicted on the map below;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 23 of 27



                         SCHEDULE E, cont’d
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 24 of 27




               SCHEDULE F
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 25 of 27



                                       SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is THREE

HUNDRED SIX THOUSAND, FOUR HUNDRED TWENTY-SIX DOLLARS AND

00/100 ($306,426.00), to be deposited herewith in the Registry of the Court for the use and

benefit of the persons entitled thereto.
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 26 of 27




               SCHEDULE G
Case 7:20-cv-00152 Document 1-1 Filed on 06/10/20 in TXSD Page 27 of 27
                           Case 7:20-cv-00152 Document 1-2 Filed on 06/10/20 in TXSD Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    6.900 ACRES OF LAND, MORE OR LESS, SITUATE IN HIDALGO
                                                                                                            COUNTY, STATE OF TEXAS; AND THE EST
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant HIDALGO
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Manuel Muniz Lorenzi, United States Attorney's Office, SDTX, 1701
West Bus. Hwy. 83, Ste. 600, McAllen, TX 78501


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. 3113 and 3114
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for fee simple interest to construct, install, operate, and maintain border security.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/04/2020                                                              s/ Manuel Muniz Lorenzi
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
